Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSULTING AGREEMENT (the Agreement), dated as of November 3, 2008 between ELITE PHARMACEUTICALS, INC., a Delaware corporation having a principal place of business at 165 Ludlow Avenue, Northvale, New Jersey 07467 (the "Company"), and Charan Behl (Consultant). INTRODUCTION The Company desires to engage Consultant to provide consulting services to Elite for Elites opioid abuse-resistant product, sustained release opioid product and other such products that Elite may request assistance with (the Products), all as more fully described in Exhibit A hereto.
